            Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 1 of 17

                                                                                                       FILED IN CHAMBERS
                                                                                                       U.S.D.C ATLANTA
                                      United States District Court
                                                                                                        Oct. 27 2020
                                                                                                 Date: __________________________
                                      NORTHERN DISTRICT OF GEORGIA
                                                                                                 JAMES N. HATTEN, Clerk
                                                                                                      s/ Alexander King
                                                                                                 By: ____________________________
  UNITED STATES OF AMERICA                                                                                  Deputy Clerk
  v.                                                                    CRIMINAL COMPLAINT
  ELLIE MELVIN BRETT, VIDA MESSIAH JONES, and                           Case Number: 1:20-MJ-0925
  JOHN WESLEY WADE                                                      UNDER SEAL


I, the undersigned complainant depose and say under penalty of perjury the following is true and correct
to the best of my knowledge and belief. On or about October 2, 2020 in Fulton County, in the Northern
District of Georgia, defendant(s) did, aided and abetted by one another, maliciously damage, by means of
fire, vehicles, that is, five postal trucks located at 848 Oglethorpe Avenue SW, Atlanta, GA 30310, in
whole and in part owned, possessed by, and leased to the United States and a department and agency of
the United States, the United States Postal Service,



in violation of Title 18, United States Code, Section(s) 844(f) and 2.
I further state that I am a(n) Special Agent Certified Fire Investigator of the Bureau of Alcohol, Tobacco,
Firearms and Explosive and that this complaint is based on the following facts:
PLEASE SEE ATTACHED AFFIDAVIT


Continued on the attached sheet and made a part hereof.         Yes




                                                          Signature of Complainant
                                                         William K. Perdue

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to me by telephone pursuant to Federal
Rule of Criminal Procedure 4.1.

 October 27, 2020                                          at    Atlanta, Georgia
 Date                                                            City and State



 LINDA T. WALKER

 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                              Signature of Judicial Officer
 AUSA Bret R. Hobson / 2020R00729 /                              Issued pursuant to Federal Rule of Criminal
 Bret.Hobson@usdoj.gov                                           Procedure 4.1
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 2 of 17




   I, William K. Perdue, hereby depose and say under penalty of perjury as follows:

                 INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent Certified Fire Investigator with the Bureau of Alcohol, Tobacco,

   Firearms and Explosives (ATF), and have been since January 2010. I am a graduate of

   the Federal Law Enforcement Training Center in Glynco, Georgia, as well as the ATF

   Special Agent Basic Training Academy in Glynco, Georgia. My education includes a

   Graduate Certificate in Forensic Arson and Explosives Investigation from Oklahoma

   State University, a Master of Public Administration from the University of Georgia, and a

   Bachelor of Arts in Criminology from Auburn University. My investigative experience

   with ATF Prior to 2014 included violations of the National Firearms Act and the Gun

   Control Act, crimes of violence, firearms possession, gangs, firearms trafficking, and

   drug-related firearms violations within the Phoenix Field Division of ATF. Since June of

   2014, I have been assigned to an office that primarily conducts arson and explosives

   investigations in the Atlanta Field Division of ATF while also supporting investigations

   related to the areas stated above. I earned my Certified Fire Investigator certification

   through ATF and the International Association of Arson Investigators (IAAI) in 2016. I

   have investigated or assisted with the investigation of over 250 fire occurrences, many of

   which included violations of federal or state laws. I presented original research related to

   fire science to the 2016 annual conference of the American Academy of Forensic

   Sciences. During my law enforcement career, I have investigated and arrested numerous

   subjects involved in a variety of federal crimes. I have testified in judicial proceedings in

   federal and state courts. I have applied for, obtained, and executed search warrants

   resulting in the seizure of firearms, controlled substances, electronic data, and other

                                             1
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 3 of 17




   items. I have also received training in the acquisition of digital media, including

   information stored within devices such as cellular telephones and computers. I have

   conducted these acquisitions myself, and I am familiar with technology that allows law

   enforcement investigators to extract and analyze data from electronic devices such as

   cellular telephones, computers, and other similar devices.


2. I make this affidavit in support of a criminal complaint against Ellie Melvin BRETT,

   Vida Messiah JONES, and John Wesley WADE for committing violations of Title 18,

   United States Code, Section 844(f) (maliciously damaging by means of fire any building,

   vehicle, or other personal or real property in whole or in part owned or possessed by, or

   leased to, the United States, or any department or agency thereof) and Section 2 (aiding

   and abetting).


3. The information set forth in this affidavit is based upon my experience, training, personal

   knowledge, observations, and consultations with other 1aw enforcement investigators and

   agents, and other sources of information related to this investigation. This affidavit does

   not include all of the facts known to me regarding this investigation, only those sufficient

   to establish probable cause that federal laws have been violated.


                                     PROBABLE CAUSE

4. At around 00:50 hours on October 2, 2020, several fires were intentionally set at the West

   End Post Office located at 848 Oglethorpe Avenue in Atlanta, Georgia. One fire was set

   within a bin of mail on the loading dock of the Post Office building itself, destroying

   much of the mail and damaging other property in the possession of the U.S. Postal

   Service (“USPS”). The other fires damaged five USPS vehicles that were parked in the


                                            2
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 4 of 17




   secure, enclosed parking area at the Post Office. The vehicles at the Post Office suffered

   varying degrees of damage. Some were serviceable after the fires, but at least one was a

   total loss. An examination of the vehicles revealed that the fuel doors on several had

   been opened prior to the fires being set.


5. As explained further below, law enforcement has identified BRETT, JONES, and WADE

   as suspects involved in this incident.


6. This incident at the West End Post Office was one of at least seven related arson and

   vandalism incidents directed at law enforcement, a bank, and other government entities

   that occurred around the Atlanta metropolitan area between September 30, 2020, and

   October 2, 2020:


                   First Incident – Smashed APD Police Vehicle Window

7. On September 30, 2020, at around 22:49 hours, in the parking lot of a Walmart and other

   businesses located at 835 M.L.K. Jr. Drive NW, Atlanta, GA 30314, the window of an

   Atlanta Police Department (“APD”) patrol vehicle was smashed with a brick with a note

   wrapped around it.


8. The APD Video Integration Center (VIC) captured video footage near the incident

   around the time of the incident. This footage showed two males wearing dark clothing

   and masks and hoods. One male was wearing a somewhat distinctive jacket that was

   darker on the top half than on the bottom half. The second male was wearing all black or

   a similarly dark color.


9. Surveillance cameras at Beauty Depot, a beauty supply store inside the shopping center


                                               3
           Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 5 of 17




        next to the incident, captured footage of the actual incident. This footage showed the

        individual in the two-tone jacket running up to the parked, unoccupied APD marked

        patrol car, smashing the window with a brick, and fleeing the scene.


    10. Law enforcement recovered the brick and note from the scene. The note referenced the

        upcoming U.S. presidential election date (November 3) and the date the Electoral College

        is to meet (December 14). The note also included the phrase “stand by.” The messages

        on the note were similar to messages depicted in publicly available photographs on an

        Instagram account (@nofaithlesselector) associated with BRETT. 1


    11. Publicly available video of BRETT posted on this Instagram account the day of this brick

        incident showed BRETT wearing what appeared to be the same two-tone jacket, which

        was blue on the top half and light gray on the bottom half. BRETT filmed himself with

        WADE in the background, and they appeared to be standing on WADE’s porch at 657

        Lawton Street SW, Atlanta, Georgia 30310, where BRETT has been staying. 2 In the

        video, BRETT stated, “Proud boys stand by.” Another picture posted on BRETT’s

        Instagram page several days later, on October 25, 2020, similarly depicted BRETT in

        what appeared to be the same two-tone jacket.


    12. WADE was previously arrested for his alleged involvement in the June 13, 2020 arson of



1
          This Instagram account included BRETT’s full name (Ellie BRETT) city of residence (Atlanta) and telephone
number (910-659-0087) in the bio section at the top of the page. BRETT’s phone records revealed that BRETT
utilized this number to maintain frequent telephonic and text/SMS contact with WADE at 404-399-7763 (the same
number WADE used to call 911 on June 13, 2020) during the time the incidents herein were committed, from
September 30, 2020 through October 2, 2020.
2
          Utility statements list WADE as the account holder for electricity at Apartment 1 at this address, and he
was arrested here in July. A business affiliated with WADE on his Instagram account, “3rd Eye Juices,” is listed on
Google maps at this address. GPS data from WADE’s ankle monitor confirms he returns to this residence. In
addition, law enforcement has repeatedly observed BRETT’s vehicle parked in front of this residence, including
overnight on multiple occasions and as recently as October 27, 2020.

                                                         4
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 6 of 17




   a Wendy’s restaurant in Atlanta, Georgia during the course of a protest of the APD

   shooting of Rayshard Brooks. Following his arrest, WADE was released on bond subject

   to GPS ankle-monitoring. GPS data from WADE’s ankle monitor revealed that he was in

   the area of this brick incident around the time it occurred.


13. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

   matching BRETT’s registered vehicle (Florida tag PAIF72) was in the vicinity of the

   incident around the time of the incident. BRETT has posted a photograph of this vehicle

   on his Instagram account.


                 Second Incident – Smashed Wells Fargo Bank Window


14. At approximately 23:46 hours on September 30, 2020, about an hour after the first

   incident, another brick with a note attached was thrown through the window of a Wells

   Fargo Bank at 240 Peachtree Street in Atlanta, Georgia. This bank was approximately

   two miles from the first incident.


15. The note on this brick referenced the Electoral College and again included the phrase

   “stand by.” A finger print left on the note preliminarily matched with a known print of

   WADE.


16. Surveillance footage from the bank showed a male in all dark clothes, consistent with

   those worn by one male observed at the Walmart, throwing the brick through the

   window.


17. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

   around the time it occurred.


                                             5
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 7 of 17




               Third Incident – Second Smashed APD Police Vehicle Window

18. At around 00:33 hours of October 1, 2020, shortly after the second incident, the window

   of another marked APD vehicle, this one parked outside a residence at 99 James P.

   Brawley Drive NW, Atlanta, Georgia 30314, was smashed with a brick. This residence

   was only a few blocks from the first incident. No note was left this time.


19. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

   matching BRETT’s registered vehicle was in the vicinity of the incident around the time

   of the incident. Specifically, the footage and data showed that the vehicle drove by the

   residence twice. The traffic camera footage then showed that, shortly after the car drove

   by the residence the second time, a male wearing a two-tone jacket consistent with the

   one observed at the Walmart just hours earlier walked down the sidewalk in front of the

   residence. The footage then showed the male in the jacket throwing a brick at the APD

   vehicle parked at the residence. Shortly thereafter, the footage and data showed that the

   car passed the residence one more time before leaving the area.


20. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

   around the time it occurred.


                     Fourth Incident – Arson of MARTA Police Vehicle

21. After the three brick incidents the night of September 30 into October 1, the incidents

   escalated to include arsons the next night, October 1 into October 2. As explained further

   below, the suspects, which now included JONES, videoed these fires and posted the

   videos to social media.



                                             6
           Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 8 of 17




    22. The first arson occurred between 23:00 and 23:15 hours on October 1, 2020, when fire

        was used to damage a marked Metropolitan Atlanta Rapid Transit Authority (MARTA)

        police patrol vehicle that was parked at the MARTA Ashby Transit Station located at 65

        Joseph E. Lowery Boulevard, Atlanta, Georgia 30314.


    23. The MARTA Police vehicle that was damaged showed multiple, unconnected areas of

        fire origin, including on the front and rear of the vehicle and on both sides, suggesting

        multiple attempts to set the vehicle on fire. Based on the damage, the suspects appeared

        to target exterior plastic molding, and the gas cap of the vehicle was either damaged by

        fire or removed by the suspects in their attempts. In addition, the vehicle’s windshield

        was broken.


    24. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

        matching BRETT’s registered vehicle was in the vicinity of the incident around the time

        of the incident and headed toward WADE’s residence after the incident.


    25. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

        around the time it occurred. Specifically, the data showed that WADE was inside the

        parking area of the Ashby MARTA station around the time the MARTA Police vehicle

        was set on fire.


    26. Video footage of the MARTA Police vehicle burning at the Ashby Transit Station was

        posted to a Twitter account that displayed the handle “AnonXesty” and username

        “Xest.” 3 The video was recorded from within a vehicle that appeared to be consistent


3
        As explained further below, this Twitter account posted video of a number of the arson incidents that
occurred on this night. Significant imagery, content, and language on the account are consistent with other social
media accounts believed to be used by JONES.

                                                         7
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 9 of 17




   with BRETT’s blue-green Hyundai Sonata.


                           Fifth Incident – Arson at USPS Facility

27. As noted above, at around 00:50 hours on October 2, 2020, within two hours after the

   fourth incident, several fires were intentionally set at the West End Post Office located at

   848 Oglethorpe Avenue in Atlanta, Georgia. The fires damaged five USPS vehicles and

   destroyed mail in a bin on the Post Office’s loading dock.


28. A camera recording the secure parking area activated at 00:50 hours, capturing footage of

   one of the vehicles as it was set ablaze by an individual wearing long pants. A second

   individual also wearing long pants was visible standing close by. Both individuals were

   inside the Post Office’s secured, fenced parking area, and they appeared to be working

   together to set fire to the USPS vehicles parked in a row next to one another. One of the

   individuals then went to the loading dock carrying the container of apparently ignitable

   liquid while the other individual continued to set vehicles on fire.


29. A camera recording the loading dock captured footage of the individual appearing to pour

   liquid from the container into a large bin or bulk storage unit of mail and causing a fire to

   occur there while the other individual remained in the parking area. The container of

   liquid appeared to be red and may have been dropped into the mail bin fire and consumed

   in the blaze.


30. An examination of the vehicles revealed that the suspects had targeted plastic and rubber

   trim in attempting to set the vehicles on fire. In addition, the suspects opened the fuel

   doors on several of the vehicles prior to the fires being set.



                                              8
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 10 of 17




31. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

   matching BRETT’s registered vehicle was in the vicinity of the Post Office incident

   around the time of the incident.


32. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

   around the time it occurred. Specifically, the data showed that WADE was within the

   secure USPS parking lot during the incident.


33. Additional video footage of the USPS vehicles being set on fire at the West End Post

   Office was posted to the “AnonXesty” Twitter account. The video was again recorded

   from within a vehicle that appeared to be consistent with BRETT’s blue-green Hyundai

   Sonata. The footage, which was shot from outside the fenced parking lot area, showed an

   individual setting fires to the row of vehicles parked inside the secured, fenced parking

   area. This footage is consistent with the Post Office surveillance footage and appears to

   have been recorded at a time when the USPS video depicted that two individuals were in

   separate locations within the fenced area. Thus, this additional video footage suggested

   that three individuals were involved in this incident.


34. Traffic camera footage, tag reader data, and GPS data from WADE’s ankle monitor

   indicated that, immediately after setting the fires at the Post Office, the suspects left in

   BRETT’s vehicle and headed towards a nearby Chevron gas station located at 507 Joseph

   E. Lowery Boulevard SW, Atlanta, Georgia 30310. At approximately 01:00 hours,

   minutes after the Post Office fires, BRETT’s vehicle appeared on surveillance footage at

   the Chevron station, which was less than a mile away from the Post Office. There were

   no indications that the vehicle stopped after leaving the West End Post Office and before


                                              9
         Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 11 of 17




       arriving at this location.


    35. At the Chevron, an individual wearing dark clothing consistent with what WADE wore to

       the incidents at Walmart and Wells Fargo the night before exited the front passenger door

       of BRETT’s vehicle. The individual’s clothing included long pants.


    36. Another individual exited a rear seat of the vehicle and entered the station. Surveillance

       footage inside the station showed that this individual matched JONES’s physical

       description and was wearing a red and black striped winter hat, dark clothing (including

       long dark pants), and gloves that were black on the back and gray on the palm with

       distinctive markings, with what appeared to be a portable Bluetooth speaker affixed to his

       waist on his right side next to a dual-chain wallet chain. The video from inside the

       Chevron also showed this individual purchasing a red gas container at approximately

       01:00 hours. Records from the gas station showed that someone used a credit card

       ending in 2364 at this time to make two purchases, including one purchase for the exact

       amount of the gas can with tax.4 Two screen-shots from the surveillance footage

       showing the individual inside the station follow this paragraph:




4
       JONES was confirmed by his employer, Walmart, to have a card ending in that number.

                                                    10
    Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 12 of 17




                 Male observed inside the Chevron purchasing gas container

37. Previously, on August 22, 2020, law enforcement had detained and questioned JONES

   and photographed him at the time wearing what appeared to be an identical red and black

   winter hat.


38. Walmart records showed that JONES had previously, on September 30, 2020, purchased

   “ZEFAL FULL FINGER GLOVE” for $16.96 using a credit card ending in 2364 – the

   same card number used at the Chevron. An open-source query for these gloves on

   Walmart’s website showed that the gloves JONES purchased appeared identical to those

   seen in the Chevron video. On October 19, 2020, JONES’s mother posted to Facebook a

   photograph of her son that showed him wearing what appeared to be the same gloves.


39. Body cam footage of another earlier encounter with JONES, on July 29, 2020, showed

   him wearing on his right side a dual-chain wallet chain that appeared identical to the one

   seen in the Chevron video. The photograph JONES’s mother posted to Facebook on


                                            11
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 13 of 17




   October 19, 2020 similarly showed JONES wearing on his right side a dual-chain wallet

   chain that appeared identical to the one seen in the other footage. Another Facebook Live

   video that JONES’s mother posted also showed JONES wearing on his right side what

   appeared to be the same dual chain wallet chain.


40. Based on the foregoing, there is probable cause to believe that BRETT, JONES, and

   WADE were the three individuals that set the fires at the West End Post Office minutes

   before they traveled to the Chevron.


            Sixth Incident – Arson and Vandalism of City of East Point Vehicles

41. At approximately 02:30 hours on October 2, 2020, approximately an hour and a half after

   the Post Office fires, fire was used to damage two East Point Public Works Department

   vehicles parked in a City of East Point parking area near 1659 Linwood Avenue and

   McGee Way in East Point, Georgia.


42. As with the earlier vehicle arsons, both East Point vehicles had damage to the fuel doors

   as a result of an apparent attempt to cause the vehicles to burn.


43. Inside one of the vehicles, law enforcement recovered a brick that had been smashed

   through one of the vehicle’s windows.


44. In addition, a note was found on the ground near one of the vehicles. In the top right

   corner of the note was a list of states next to their number of electoral votes. Among

   other things, the note stated “*STOP the FAITHLESS ELECTOR vote in the WHITE

   HOUSE…and the FAITHLESS CHRISTMAS in the WHITE HOUSE;” cited several

   bible verses, but misspelled Jeremiah as “Jerimiah;” and included the Instagram handle


                                            12
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 14 of 17




   “@NoFaithLessElector,” which, as noted earlier, is associated with BRETT. As far back

   as July 2020, variants of this note appeared at least three times in publicly available

   photographs on the @nofaithlesselector Instagram account.


45. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

   matching BRETT’s registered vehicle was in the vicinity of the incident around the time

   of the incident.


46. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

   around the time it occurred.


47. City of East Point surveillance cameras captured footage from shortly before these fires

   (at approximately 01:56 hours and again at approximately 02:20 hours) of two

   individuals, believed to be JONES and WADE, walking through downtown East Point

   near the incident. In the footage, both individuals were wearing long pants and both,

   intermittently, appeared to be carrying a gas container consistent with the one purchased

   at the Chevron.


48. On October 4, 2020, an audio excerpt from the City of East Point Fire Department that

   documented the emergency response to the city vehicle fire was posted to the Instagram

   account @sine.bra, believed to be used by JONES. The post was captioned by stating

   that three vehicles had been set on fire and asked, “Where’s the media coverage?” The

   same audio was also posted on Twitter on the same date by user “Premortem5,” also

   believed to be JONES. This post was pinned to the top of this Twitter page so that any

   visitors would see this post above all others. Later, on October 21, 2020, the same East

   Point Fire Department audio excerpt was posted on the “AnonXesty” Twitter account and


                                            13
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 15 of 17




   similarly pinned to the top of the page. The caption on the “AnonXesty” Twitter account

   stated that East Point vehicles had been set on fire, suggesting the person making the post

   had some knowledge that the blaze was purposeful rather than accidental.


49. Two other videos depicting this fire in East Point and the emergency response were

   posted to the “AnonXesty” Twitter account. In one of the videos, the person filming

   appeared to be near a vehicle, the roof of which appeared consistent with the roof of

   BRETT’s blue-green Hyundai Sonata. In this video, one of the East Point vehicles was

   clearly visible in the distance as it burned.


        Seventh Incident – Vandalism and Arson of Second MARTA Police Vehicle

50. At approximately 03:11 hours on October 2, 2020, within an hour of the sixth incident, a

   MARTA Police vehicle was vandalized and set on fire at the West End MARTA station

   located at 680 Lee Street SW, Atlanta, Georgia, 30310, which is approximately one block

   away from the West End Post Office.


51. The fire damage to this police vehicle was localized to the areas on plastic trim and

   around the adhesive “POLICE” decals affixed to the vehicle. As with the previous

   MARTA vehicle fire, these plastic areas were presumably targeted because they were

   lighter weight combustible material more likely to burn. As with other vehicles targeted

   by the suspects, fire damage was observed in the area of the gas cap.


52. In addition to the fire damage, foot prints were visible on the hood of the vehicle, and the

   windshield was damaged.


53. Surveillance video footage from MARTA around the time of the incident showed two


                                             14
    Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 16 of 17




   individuals walking toward the parking area where this incident occurred. Moments after

   the two males walked toward the parking area, they ran back across the frame of the

   camera from the direction they came. One of the individuals, believed to be JONES,

   wore a red and black striped winter hat, a dark top, and long pants, all of which was

   consistent with the footage from inside the Chevron station immediately after the Post

   Office fires. The other individual, believed to be BRETT, wore a two-tone jacket

   consistent with the one he was seen wearing at earlier incidents and on his Instagram

   page. The individual in the tow-tone jacket wore shorts, in contrast to the two suspects

   that were inside the fence of the USPS facility earlier.


54. Surveillance footage from an APD VIC camera showed one individual jumping on the

   hood of the police car.


55. Based on traffic camera footage and tag reader data, a blue-green Hyundai Sonata

   matching BRETT’s registered vehicle was in the vicinity of this incident around the time

   of the incident.


56. GPS data from WADE’s ankle monitor revealed that he was in the area of this incident

   around the time it occurred. Specifically, the data indicated that WADE continued

   moving around the block during the incident at speeds consistent with him likely

   remaining in the vehicle while the other two vandalized and burned the MARTA police

   vehicle.


57. Tag reader data and data from WADE’s ankle monitor showed that after this fire, both

   WADE and BRETT’s vehicle returned to WADE’s residence at 657 Lawton Street SW.




                                            15
     Case 1:20-mj-00925-LTW Document 1 Filed 10/27/20 Page 17 of 17




                                         CONCLUSION

58. Based upon the evidence and the facts set forth in this affidavit, I believe probable cause

   is established that, on or about October 2, 2020, Ellie Melvin BRETT, Vida Messiah

   JONES, and John Wesley WADE did commit violations of Title 18, United States Code,

   Section 844(f) (maliciously damaging by means of fire any building, vehicle, or other

   personal or real property in whole or in part owned or possessed by, or leased to, the

   United States, or any department or agency thereof) and Section 2 (aiding and abetting).




                                             16
